Exhibit July 14, 2008 USA Superior Energy Holdings’ Jerry Witte resigned effective immediately. Houston, TX, July 14, 2008 – USA Superior Energy Holdings, Inc. (OTC BB: USSU, FWB:F2S) Jerry Witte, Sr. VP Geology & Operations has resigned his position, effective immediately.Jerry will remain in a very active capacity, as a third party consultant in the extended development of the Bateman Field. ABOUT USA SUPERIOR ENERGY HOLDINGS, INC. USA Superior Energy Holdings, Inc. is a company with excellent potential focused on applying new technologies to oil and gas fields as well as other industries. USA Superior is composed of a team of experts in their field, highly qualified with over 200 man-years of oil and gas field experience; from finding to drilling, well completion to operations and production, to problem solving, seasoned with success. Environmentally concerned and responsible, responsive to project needs and specializing in special projects, USA Superior Energy's focus has been on developing and utilizing complimentary technologies; Nitrogen (N2) and cased hole horizontal drilling. USA Superior will seek to use these technologies independently or in combination to exploit business opportunities. Nitrogen (N2) is used to force oil out of reservoirs. It can be applied to existing reservoirs and wellbores, thus minimizing the risk of finding oil and gas. Cased Hole Horizontal Drilling (CHHD) is a new emerging technology that can significantly increase the "communication" from the wellbore to the fluids in the reservoir. With the current price environment, many existing marginal wells can be rejuvenated into very profitable wells. The corporate website is www.usa-superior.com. This news release contains "forward-looking statements," as that term is defined in Section 27A of the United States Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Statements in this press release which are not purely historical are forward-looking statements and include any statements regarding beliefs, plans, expectations or intentions regarding the future.
